Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Examiner attempted to contact the attorney of record on May 26th, 2022 for the following Examiner’s Amendment. Claim 13 currently depends on independent Claim 1. However, the content of Claim 13 lacks antecedent basis for the limitations “the at least one prior biopsy location” and the “at least one prior treatment location”. Claim 1 and its dependent claims make no mention of biopsy location or treatment location, which would therefore make Claim 13 indefinite. It appears that when amending Claim 10 to include the limitations of Claims 11 and 12, Claim 13 was to be amended to depend on Claim 10, when it had previously depended on now canceled Claim 12. Therefore, to correct claim dependencies and to speed up prosecution, the following Examiner’s Amendment has been added.
The application has been amended as follows: 

	13. (Currently amended) The system as recited in Claim [1] 10, wherein the planning device is configured to automatically consolidate or modify the at least one prior biopsy location and/or at least one prior treatment location and the at least one current target based on the distances and/or orientations.

The following is an examiner’s statement of reasons for allowance:
The claims require the identification of a plurality of target sites and the determination of a distance between each of the target site. The claims further require the generation of a signal should the distance between two target sites fall below a minimum threshold and the generation of an image or graphical representation that shows the plurality of target sites and distances between target sites. Such limitations are neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior art.
Valadez (US 2010/0284588 A1; hereafter: Valadez) represents the closest relevant art to the claimed invention. Valadez discloses a system and method for generating candidate regions from digital images by a region growing algorithm (Abstract). Valadez discloses utilizing seed points and minimum distance threshold between seed points and other points of interests to combine and grow a candidate region (¶11). Valadez, however, does not disclose the generation of an alert or signal when the distances between target points/sites is below a minimum threshold. Valadez also does not disclose the generation of a graphical representation showing target sites and distances between a selected target site and other target sites. In Valadez, the target sites/points are automatically merged with the other target sites/points when the minimum threshold is crossed and are not displayed with the distances between points. The minimum threshold used in Valadez is used as a tool for the generation of candidate regions rather than used as a tool to notify or signal when two target points/sites are below a minimum threshold. Therefore, the generation of a signal/alert when the distance between two target sites/points is below a minimum threshold is a distinguishing feature of the claimed invention over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-10 and 13-17 allowed.
The following is an examiner’s statement of reasons for allowance: see Examiner’s Amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                         
/VU LE/Supervisory Patent Examiner, Art Unit 2668